Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 1, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158761(24)(26)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SIDNEY LEE CALDWELL,                                                                                  Elizabeth T. Clement
            Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                     SC: 158761                                          Justices
  v                                                                  COA: 343674
                                                                     Berrien CC: 17-000155-NI
  WILLIAM CHARLES BROWN,
           Defendant-Appellee,
  and
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to retroactively
  extend the time for filing his answer to the application for leave to appeal is GRANTED.
  The answer submitted on January 25, 2019, is accepted as timely filed. On further order
  of the Chief Justice, the motion of plaintiff-appellant to strike the answer for being untimely
  is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 1, 2019

                                                                                Clerk